         

Exhibit 10.20
AMENDMENT NO. 2 TO THE LIFEPOINT HOSPITALS, INC.
MANAGEMENT STOCK PURCHASE PLAN
     This Amendment to the LifePoint Hospitals, Inc. Management Stock Purchase
Plan (the “Plan”) is made on this 10th day of December, 2008.
     WHEREAS, LifePoint Hospitals, Inc. (the “Company”) established the Plan in
order to provide a proprietary interest in the Company through stock ownership;
     WHEREAS, Section 12 of the Plan provides that the board of directors of the
Company may amend the Plan; and
     WHEREAS, the Company desires to amend the Plan in order to comply with
Section 409A of the Internal Revenue Code of 1986;
     NOW, THEREFORE, the Plan is hereby amended by the addition of the
following, effective January 1, 2009:
1. Notwithstanding the applicable provisions of this Plan regarding timing of
distribution of payments, the following special rules shall apply in order for
this Plan to comply with section 409A of the Code: (i) to the extent any
distribution is to a “specified employee” (as defined under section 409A of the
Code) and to the extent such applicable provisions of section 409A of the Code
and the regulations thereunder require a delay of such distributions by a
six-month period after the date of such employee’s separation from service with
the Company, no such distribution shall be made prior to the date that is six
months after the date of the employee’s separation from service with the
Company, and (ii) any such delayed payments shall be paid to the employee in a
single lump sum within five business days after the end of the six-month delay.
2. Notwithstanding anything herein to the contrary in this Plan, to the extent
that any benefit under this Plan is payable upon an event involving an
employee’s cessation of services, such payment(s) shall not be made unless such
event constitutes a “Separation from Service” pursuant to the default definition
in section 1.409A-1(h) of the U.S. Treasury Regulations.
3. Notwithstanding anything herein to the contrary, any refunds due under this
arrangement upon a separation from service shall be made as soon as
administratively feasible following such separation from service (the “payment
date”), but in any event shall be paid no later than the later of (i) the end of
the calendar year that includes the payment date or (ii) the date that is 21/2
months after the payment date. For these purposes, in the event a payment is
subject to a six-month delay to comply with Section 409A of the Code, the
payment date shall be considered the end of the six-month delay.
4. To the extent of any compliance issues under Internal Revenue Code
Section 409A, the Plan shall be construed in such a manner so as to comply with
the requirements of such provision so as to avoid any adverse tax consequences
to the Participant.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this Amendment on the date first written above.

            LIFEPOINT HOSPITALS, INC.
      By:   /s/ John P. Bumpus        Its:  Executive Vice President
and Chief Administrative Officer         

 